Title: Charles G. Haines to Thomas Jefferson, 18 August 1818
From: Haines, Charles G.
To: Jefferson, Thomas


          
            Hon. Sir
            New York
Aug. 18. 1818.
          
          I take the liberty of sending you my pamphlet, concerning the Great Western Canal, written at the request of The New York Corresponding Association for the promotion of Internal Improvements.
          I cannot but congratulate a Statesman, so distinguished as yourself among the Fathers of our Republic, that you have lived to see the day, when your toils and your sacrifices are repaid by the unparalleled happiness and prosperity of the Nation, to whose existence and welfare you have so greatly contributed.
          
            With the highest consideration of respect, I have the honor to be Sir, your Obt Servt
            Chas G. Haines.
          
        